﻿I should like to
begin my presentation by congratulating Mr. Razali Ismail
on his election to the presidency of this session of the
General Assembly. It bears testimony to this Organization’s
confidence in and high regard for his skills and abilities.
Also, I wish to express my gratitude to Mr. Freitas do
Amaral for the efficient manner in which he presided over
the fiftieth anniversary session of the United Nations.
At last year’s session, I spoke of the faith of the
Government of Saint Kitts and Nevis in the United Nations
as the only global Organization able to balance the interests
of the weak against those of the strong. I spoke also of the
need for individual countries to work to develop approaches
to collective problem-solving and partnership. Saint Kitts
and Nevis reiterates this faith, which, I believe, is amply
justified.
Very recently the United Nations came to the
assistance of my country and made available support and
resources to aid the process of constitutional reform, which,
hopefully, will avert further fragmentation and preserve the
integrity of Saint Kitts and Nevis. I should like sincerely to
record my thanks to the Secretary-General for this kind
gesture.
I said previously that my Government does not ask for
hand-outs. We do not expect charity. Our participation in
this forum is the result of our commitment to
multilateralism. All we ask for is genuine partnership,
opportunity and an environment in which we all can
prosper.
My party, while in opposition, developed an action
plan for the progressive growth of the people of Saint
Kitts and Nevis. Today, as the duly elected Government,
we have readily realized that the problems facing small
developing States keep increasing. But this has not
diminished our resolve. One year ago, my Government
began the difficult and trying task of implementing our
policies and devising new strategies to address the
stubborn problems facing my country. We recognize that
the coexistence in any society of the threat of narco-
trafficking, youth unemployment and poverty is a recipe
for social chaos. We in Saint Kitts and Nevis are
therefore committed to ensuring that the young people
inherit a legacy of hope and live in an environment in
which dreams are not only kept alive but are realized.
We fully appreciate that the challenges ahead are
great, but we also see great possibilities, and we are
determined to embrace the opportunities. However, to
move our people forward we will require partnership; we
cannot do it alone.
To this end, I welcome with enthusiasm the
statement last week by the Secretary of State for Foreign
and Commonwealth Affairs of the United Kingdom. I am
encouraged by his intervention because it speaks to the
fundamental issues that we in small States have for so
long worked to bring to the top of the international
agenda.
Last year I appealed to Member States to commit to
a genuine partnership between the developed and the
developing worlds. The developing world — small States
in particular — have for far too long been languishing on
the periphery of international affairs and are often
corralled into the mainstream only when issues of votes
or candidatures are at the centre of debates and individual
national policies.
The Secretary of State for Foreign and
Commonwealth Affairs of the United Kingdom spoke of
the need for the developed world to pursue policies that
will allow the economies of developing countries to
expand through export-led growth and the abolition of
barriers to trade in the developed world. I fully support
this call. My delegation would like to see the Bretton
Woods institutions come to the aid of small States by
creating adequate structures to allow these States to
develop economically and participate better in the world
17


system. There must be a period of transition to encourage
small States to integrate into the mainstream of
international interaction.
We all share a common responsibility to ensure that
developing countries are more equitably integrated into the
world economic system. We must break the insidious cycle
of dependency and replace it with bonds of partnership and
cooperation. We are our brothers’ keepers. This must be
given priority in our national and international policies.
The developed world must avoid outmoded
perceptions that suggest that it is best qualified to prescribe
strategies for growth in developing countries. Attention will
also have to be paid to indigenous priorities in developing
countries. I say to the Assembly that there can be no
prescription without consultation. Attempts at development
without recognizing the peculiar problems of small States
and the responsibilities of the developed world will not
promote sustainable growth.
We speak repeatedly of hope, and the promise of the
new millennium, yet sometimes overlook many of the
problems plaguing us today. My Government looks to this
new era with great optimism and unbridled hope that we
can achieve sustainable development, that sustainable
human growth can be realized, and that our people can
afford to dream of a life beyond the expectations of their
forebears.
However, I fear for our children’s dreams in a world
where the products of developing countries are
discriminated against and dubious tariffs make our goods
seem uncompetitive. I see definite cause for concern when
friendly countries that are fully cognizant of the need for
the limited preferential access our region enjoys, pursue
policies inimical to the development and growth of our
countries. This strategy is not free trade. I fear for the
progress of my people when development is measured in
cold statistical terms that ignore social transformation and
sustainable development.
I fear for the future of my children if small, vulnerable
States such as my own are continuously graduated out of
aid-recipient-country status simply because the gross
national product per capita is considered high. This policy
does not take into account our high per capita cost of
infrastructure development; it does not take into account the
frequency of hurricanes and other natural disasters, or the
diseconomy of scale faced by our small enterprises.
I fear for my brothers and sisters in the Windward
Islands, whose very livelihood is threatened and could be
seriously undermined by the disputes over Windward
Island banana exports. If the economies of the Windward
Islands are affected, my country, too, will suffer. Our
economies are very closely linked. We share a common
currency, a common central bank and, of course, a
common future.
It seems that the international community would
readily punish growth. Whenever small States experience
relative growth, instead of lending further assistance to
ensure that they emerge from the quagmire of deepening
poverty, necessary resources and support systems are
taken away, and these countries find themselves being
graduated out of concessional assistance programmes.
This is wrong. This is inhumane. When we rob a man of
the means to feed and educate himself and his family,
how can we expect him to contribute productively to civil
society? This is a world of people, and its organization
must be about people. Their needs should not become
secondary to systems, policies and experiments. Structures
should be used to further the goals and aspirations of our
peoples despite differences in economies, populations and
size. Our peoples all share a common dream: the dream
of freedom to chart their own destinies; the dream of self-
reliance; the dream of a better standard of living.
On the question of the environment, it is
inconceivable that the very countries that agree to
contribute to coastal erosion management and fund studies
on environmental protection would wish to trans-ship
hazardous toxic waste through our waterways. The
fragility of my region’s ecosystems, the openness of the
economies, the overwhelming reliance on food imports,
and the susceptibility of the tourism product put us
precariously, and, perhaps, uniquely, at the mercy of
external forces.
Saint Kitts and Nevis intends to preserve the
standard of living we have achieved and to ensure a
prosperous future for all of our peoples. My Government
strongly urges the international community to respect our
determination to make the Caribbean a nuclear-free zone
and to keep it free from toxic pollutants. The region
already suffers from the consequences of rising sea levels,
coastal erosion and the destructive effects of natural
disasters. The catalogue is very long; we cannot add
further problems to it.
Small island developing States require committed,
long-term assistance in environmental protection. I am
18


convinced that sustainable development and environmental
preservation are inexorably linked. We cannot make token
gestures of support on one level only to undermine support
on another. We need to enforce existing international
instruments, promote cooperation and allow the United
Nations to play a more central and coordinating role in
developing appropriate machinery for bringing together
political will and financial and technological resources to
guarantee results.
I call on the United Nations to devise a comprehensive
and integrated approach to addressing sustainable
development. Additionally, I urge developing countries to
work more closely together to develop indigenous strategies
and innovative approaches in order to solve the problems of
development.
The plethora of issues which come before the United
Nations are critical. Therefore, it is necessary that the
United Nations undergo substantive reform that will address
resource distribution and the implementation of
recommendations. We must be careful not to address
reform in a superficial way. We have to commit ourselves
to reforms which allow the Organization to respond more
effectively to the problems which face Member States.
It is our collective responsibility to restore and
strengthen the international agenda of the United Nations
and support its role and performance in the social,
institutional and economic fields. I believe that the
Organization can help to fuse our individual and collective
goals. However, Member countries must believe in the
international relevance of this Organization.
It is important for us to promote consensus in
addressing the important questions of budgetary and
administrative reform of this, our Organization.
Irrespective of national ambitions, irrespective of size
or resources, the United Nations is the only global
institution whose membership gives it the mandate to
examine the vast array of problems that affect the entire
community of nations.
The work being undertaken to reform the United
Nations should be structured in such a way as to eliminate
unnecessary wastage and bureaucratic inefficiency. At the
same time, we should not use the problems as an excuse to
diminish our commitment to the strengthening and re-
energizing of the United Nations.
When we look at international affairs, democracy is
still one of our most sacred aspirations. But it needs
tangible institutional and infrastructural support. My
Government welcomes the extension of the United
Nations mission in Haiti which we believe is crucial to
consolidating and furthering the cause of democracy and
human resource development in Haiti. We should not
expect to strengthen democracy in Haiti without
addressing the systemic causes of poverty, illiteracy and
violence and the absence of democratic institutions. The
people of Haiti will eventually inherit the rewards of
peace when commitment to long-term social, political and
economic development is assured. It is unwise for States
to use politics and partisanship to impede progress in
Haiti. Its people long for an opportunity to become
masters of their own fate, and they should be given that
chance to pursue their national aspirations.
My delegation welcomes the prospects for peace in
Bosnia and Herzegovina and the progress towards
implementing the recommendations of the Dayton
Accords. We welcome the willingness of the parties to
develop democratic institutions, enhance human rights and
see to the return and settlement of displaced persons. The
situation in this region is still quite fragile. We must
continue to struggle for peace, and people must be made
to believe that such atrocities will never, ever happen
again.
The situation in the Middle East has regrettably
taken a turn for the worse. I appeal to the region’s
Governments to recommit themselves to peace, the only
viable option for attaining coexistence, security, stability
and genuine progress for all parties concerned. We further
urge the Governments to continue to respect the
agreements reached and to commit to their
implementation. The successes of past years should never
be squandered.
The Government of Saint Kitts and Nevis lends its
support to the work of the International Criminal Tribunal
for Rwanda and commends the work of the United
Nations and the Organization of African Unity in
attempting to resolve these challenging and often thorny
issues. We also urge all factions in Burundi to give
negotiations a fighting chance. Violence breeds violence,
but peace gives birth to partnership. Peace gives birth to
growth and to economic development.
We have circulated a document which reflects our
policy regarding Taiwan. Our policy is to respect the
territorial integrity of all countries and to refrain from
19


interference in the internal affairs of all Member States.
Because of our traditional relationship with the 21.3 million
people on Taiwan, we have come to respect their economic
stability and progress. Their growing democracy and their
contribution to the developing world have not gone
unnoticed.
We believe they have an important and continuing role
to play in international development strategies. We are
confident that whatever difficulties exist between the
Chinese people separated by the Taiwan Strait can be
resolved by the Chinese people themselves and in a spirit
of fraternity and good will. We urge the international
community to be ready, if necessary, to provide the
mechanisms to facilitate dialogue and cooperation.
Resolution of the stalemate would significantly contribute
to the cause of development worldwide and to peace and
security in the region.
We look forward to the implementation of the
Platform for Action adopted at the Fourth World
Conference on Women in Beijing. My Government believes
that this is a significant step and a triumph for all women
worldwide. It will allow them to achieve full equality of
opportunity and equitable integration into the mainstream of
decision-making and the development process.
We should bear in mind when discussing the question
of human rights that we commit a fundamental error by
selectively disregarding the right to economic survival and
social well-being. When we single out human rights and
freedom we do grave injustice to those people languishing
below the poverty line, unable to determine the course of
their own lives.
Fundamental to achieving tangible results is the
necessity of adopting a comprehensive and wholesome
approach to human rights. It is not nearly enough to ensure
political suffrage and freedom of expression, although these
are extremely important, without establishing mechanisms
to foster social self-reliance and economic independence.
To promote human rights in the wider sense is to
complement and consolidate a democratic culture within
any given society.
Human rights protection also means protecting the
rights of children against hunger, against mental and
physical abuse, against prostitution, against trafficking in
children and against pornography. Therefore, we must
attack the ills of poverty, illiteracy and deprivation and
enact punitive legislation. We support the first international
conference on the sexual exploitation of minors, held in
Stockholm, as a significant step and an important
initiative to raise awareness and develop strategies.
In conclusion, I challenge the international
community to give effect to promises with solutions and
tangible results. If we fail to design appropriate strategies
today to address present problems, we are doomed to
repeat past mistakes.
The time for action is overdue. Please, we can wait
no longer and we must delay no longer.




